DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.
3.	Claims 1-8 are pending. Claims 1-6, 8 are under examination on the merits.  Claims 1, 7 are amended. Claim 7 is withdrawn to a non-elected invention from further consideration.
4.	The objections and rejections not addressed below are deemed withdrawn.
consideration.

Examiner’s Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.
Authorization for this examiner’s amendment is given in a telephone interview with Mao (John) Wang on 01/05/2022 to rejoin claim 7. All the claims renumbered accordingly. 
Claims 1-6, 8 are allowable. Claim 7 is previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Group I (claims 1-6) and Group II (claim 7), as set forth in the Office action mailed on 04/15/2021, is hereby withdrawn and claim 7 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
6.	Claims 1-8 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: 
The most pertinent prior art known by the Examiner is  Yamamoto et al. (WO 2016/021129 equivalent to US Pub. No. 2017/0235203 A1, hereinafter “”203”).
 “203 teaches an electrochromic element comprising: a first substrate, a first electrode overlying the first substrate, a second substrate disposed at a distance from the first electrode, a second electrode overlying the second substrate, a first electrochemical reaction layer in contact with the first electrode, a second electrochemical reaction layer in contact with the second electrode, and an electrolyte layer between the first electrode and the second electrode. “ 203 does not expressly teach one of the first electrochemical reaction layer and the second electrochemical reaction layer is in a reversibly oxidized state and the other is in a reversibly reduced state, wherein at least one of the first electrochemical reaction layer and the second electrochemical reaction layer is an electrochromic layer, and wherein the following formulae are satisfied:
E1 ≥ -0.8 V (vs. FC/FC+)
E2 ≥ -0.8 V (vs. FC/FC+)
where E1 represents an oxidation-reduction potential of the first electrochemical reaction layer and E2 represents an oxidation-reduction potential of the second electrochemical reaction layer. Therefore the instant claims are distinguished over the prior art.   
Prior art of record, taken alone or in combination, do not teach or fairly suggest the claimed electrochromic element comprising: a first substrate, a first electrode overlying the first substrate, a second substrate disposed at a distance from the first electrode, a second electrode overlying the second substrate, a first electrochemical reaction layer in contact with the first electrode, a second electrochemical reaction layer in contact with the second electrode; and, an electrolyte layer between the first electrode and the second electrode, wherein one of the first electrochemical reaction layer and the second electrochemical reaction layer is in a reversibly oxidized state and the other is in a reversibly reduced state, wherein at least one of the first electrochemical reaction layer and the second electrochemical reaction layer is an electrochromic layer, and 
wherein the following formulae are satisfied:
+)
E2 ≥ -0.8 V (vs. FC/FC+)
where E1 represents an oxidation-reduction potential of the first electrochemical reaction layer and E2 represents an oxidation-reduction potential of the second electrochemical reaction layer, and a method for manufacturing an electrochromic element, comprising: forming a first electrode and a first electrochemical reaction layer on a first substrate, forming a second electrode and a second electrochemical reaction layer on a second substrate, bonding the first substrate and the second substrate via an electrolyte layer, and oxidizing at least one of the first electrochemical reaction layer and the second electrochemical reaction layer, wherein at least one of the first electrochemical reaction layer and the second electrochemical reaction layer is an electrochromic layer, and 
wherein the following formulae are satisfied:
E1 ≥ -0.8 V (vs. FC/FC+)
E2 ≥ -0.8 V (vs. FC/FC+)
where E1 represents an oxidation-reduction potential of the first electrochemical reaction layer and E2 represents an oxidation-reduction potential of the second electrochemical reaction layer. 

The embodiment provides an electrochromic element having excellent color retention property and drive stability even under the atmosphere is provided by controlling the oxidation-reduction potentials of the electrochemical reaction layers provided on both electrodes. The embodiment provides a quite effective technique to produce an electrochromic element exhibiting excellent color retention property and drive stability even under the atmosphere without requiring strict sealing is provided. Accordingly, the presently claimed invention as defined by claims 1-8 is patentable with respect to prior art of record.



Examiner Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
01/05/2022